

117 HR 1168 IH: World Health Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1168IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Perry (for himself and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit all United States assessed and voluntary contributions to the World Health Organization until such time as the membership in the World Health Organization of the People’s Republic of China is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the World Health Organization, and for other purposes.1.Short titleThis Act may be cited as the World Health Act.2.Membership of taiwan in the world health organization(a)In generalNotwithstanding any other provision of law, effective on the date of the enactment of this Act, the United States shall withhold all assessed and voluntary contributions to the World Health Organization until such time as the membership of the People’s Republic of China in the World Health Organization is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the World Health Organization.(b)Presidential actionThe President is authorized to take any appropriate action to carry out subsection (a).(c)Actions at the world health organizationThe President shall direct the United States representative to the World Health Organization to use the voice, vote, and influence of the United States at the World Health Organization to encourage Members States of the World Health Organization to take actions identical or similar to the action described in subsection (a).(d)No effect on the united states in the world health organizationUnited States membership in the World Health Organization shall not be affected in any way by the any action under this section.